Action to recover damages for personal injuries, loss of services and medical expenses resulting from the alleged negligence of defendant’s servants in prematurely closing a subway door. Judgment in favor of plaintiffs affirmed, with costs. The verdict is not attacked as against the weight of the evidence. We cannot hold as a matter of law that there was no evidence of the alleged negligence or that such negligence was not the proximate cause of the injuries suffered by respondent Vincent Mezzotero. (See Foley v. State of New York, 294 N. Y. 275, 280.) Lewis, P. J., Hagarty, Adel and Nolan, JJ., concur; Carswell, J., dissents and votes to reverse the judgment and to grant a new trial on the ground that no breach of duty by defendant was established, and on the further ground that the verdict is against the weight of the evidence.